Citation Nr: 1338056	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  13-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted before this appeal can be properly adjudicated.

In May 2010, the Veteran submitted an authorization for treatment received from M.T., a mental health counselor.  The RO requested the records in June and July 2010, but there is no record of a response in the claims file.  The AMC/RO should make another attempt to obtain the treatment records from M.T.  See 38 U.S.C.A. 
§ 5103A(b).  As authorization forms are only valid for 180 days, the RO should obtain a current authorization form and explain the need for additional authorization to the Veteran.  

The Board further notes that the claims file includes VA treatment records from the St. Louis VAMC, most recently dated in May 2012.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records. 

The Veteran's attorney submitted additional evidence pertinent to the Veteran's appeal in October 2013.  The evidence includes Social Security Administration (SSA) records which may impact the claims on appeal.  The Veteran and his representative did not submit a waiver of initial review by the RO and did not indicate that the Veteran wishes to waive referral of this evidence to the agency of original jurisdiction for initial review.  Therefore, this evidence and any other relevant evidence associated with the file since January 2013 must be considered by the RO, and a Supplemental Statement of the Case issued to the Veteran.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide a current authorization for medical records from Dr. M.T. The RO should then obtain the Veteran's outstanding treatment records from  Dr. M.T.  All attempts to obtain the records and all responses should be documented in the claims file.  A negative response should be requested if the records are not available. If  after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  The RO/ AMC should obtain any outstanding treatment records from the St. Louis VAMC, dated since May 2012.  

3. Thereafter, the claims should be readjudicated.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow them an opportunity to respond.  The case should then be returned to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



